Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US 2018/0004169)
With regard to claim 1 Matsuzaki discloses an electronic timepiece (figures 2, 3), comprising: 
a timer configured to clock  a current time (figure 3; internal time – paragraph 74); 
a receiver configured to receive  low frequency band standard radio waves (figure 10; paragraphs 180-182); 
a communicator configured to wirelessly communicate with a wireless communication device (paragraphs 180-182; 104, 105 figure 2); 
a switch (13-15) configured to receive that receives an operation from a user (button figure 2); and 
a processor (110 paragraph 88).
Matsuzaki does not disclose the claimed: a processor (110 paragraph 88) configured to: 
acquire , in accordance with the operation received by the switch, a determination result indicating whether the low frequency band standard radio waves are receivable by the receiver; 
select and execute one of a first processing and at least one second processing that differs from the first processing, wherein the first processing comprises processing to correct the current time clocked by the timer on the basis of the low frequency band standard radio waves received by the receiver, and wherein the at least one second processing comprises processing to correct the current time clocked by the timer on the basis of time information received from the wireless communication device received by the communicator; , and in response to the determination result indicating that the low frequency band standard radio waves are not receivable by the receiver, not select  the first processing.
Matsuzaki discloses buttons 13-15 can be operated to turn off reception modes according to user desire, such as during operation in an airplane –paragraph 127.
Matsuzaki discloses controlling the system to receive low frequency signals when they are available and to receive gps signals when they are available and to not receive the alternative signals when they are not available to avoid excess power consumption – paragraphs 180-184.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuzaki’s system to be configured to acquire , in accordance with the operation received by the switch, a determination result indicating whether the low frequency band standard 

With regard to claim 3 Matsuzaki teaches the electronic timepiece according to claim 1, further comprising: a hand (41d figure 9) configured to be controlled to rotate, wherein the processor is configured to control the hand to rotate so as to stop, in accordance with the operation from the user received by the switch, at one of positions each corresponding to the respective ones of the first processing and the at least one second processing (figures 8c, 9 paragraph 177; as modified the system would indicate the respective operating modes according to the modification).

With regard to claim 4 Matsuzaki teaches the electronic timepiece according to claim 1, further comprising: a hand (41 figure 9) configured to be controlled to rotate, wherein the processor is configured to, in response to the determination result indicating that the low frequency band standard radio waves are not receivable by the receiver, control  the hand to rotate so as not to stop at a position corresponding to the first processing (figures 8c, 9 paragraph 177; as modified the system would indicate the respective operating modes according to the modification).

With regard to claim 6 (depends from claim 1) Matsuzaki does not disclose the claimed: wherein the processor is configured to: control the communicator to receive, from the wireless communication device, radio station information related to a radio station that sends the low frequency standard radio waves; and acquire, acquires, on the basis of the received radio station information received, the determination result indicating whether the low frequency band standard radio waves are receivable by the receiver 
Matsuzaki discloses that there are a plurality of different low frequency sources according to different zones and regions – paragraph 181. GPS signals according to the wireless communication protocol can be used to determine position as per the name sake Global Position Satellite. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuzaki’s system to receive location information from either the wireless protocol, or the GPS wireless reception process to determine which low frequency source is available for the region the system is in. The reason for doing so would have been to configure the system to determine the appropriate low frequency radio signal to receiver for a given region the system is found in. 

With regard to claim 7 Matsuzaki discloses a processing selection method to be executed by an electronic timepiece (figure 3) comprising a timer configured to clock that clocks a current time (figure 3; internal time – paragraph 74), a receiver configured to receive that receives low frequency band standard radio waves (figure 10; paragraphs 180-182), a communicator configured to wirelessly communicate with a wireless communication device (paragraphs 180-182; 104, 105 figure 2), and a switch (13-15)configured to receive that receives an operation from a user, 
Matsuzaki discloses buttons 13-15 can be operated to turn off reception modes according to user desire, such as during operation in an airplane –paragraph 127.

At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuzaki’s system to perform a method comprising: acquiring, in accordance with the operation received by the switch, a determination result indicating whether the low frequency band standard radio waves are receivable by the receiver; selecting and executing one of a first processing and at least one second processing that differs from the first processing, wherein the first processing comprises processing to correct the current time clocked by the timer on the basis of the low frequency band standard radio waves received by the receiver, and receiver; wherein the at least one second processing comprises processing to correct the current time clocked by the timer on the basis of time information received from the wireless communication device received by the communicator; and in response to the determination result indicating that the low frequency band standard radio waves are not receivable by the receiver, not selecting the first processing. The reason for doing so would have been to give a user control over the reception protocols, as taught by Matsuzaki, for the purpose of receiving the best time signal, as taught by Matsuzaki, using the least amount of power, as taught by Matsuzaki.

With regard to claim 8 Matsuzaki discloses a non-transitory computer-readable storage medium storing a an electronic timepiece comprising a timer configured to clock a current time (figure 3; internal time – paragraph 74), a receiver configured to receive that receives low frequency band standard radio waves (figure 10; paragraphs 180-182), a communicator configured to wirelessly communicate with a wireless communication device (paragraphs 180-182; 104, 105 figure 2), and a switch (13-15) configured to receive an operation from a user (button figure 20), a computer (110 figure 2).

Matsuzaki discloses buttons 13-15 can be operated to turn off reception modes according to user desire, such as during operation in an airplane –paragraph 127.
Matsuzaki discloses controlling the system to receive low frequency signals when they are available and to receive gps signals when they are available and to not receive the alternative signals when they are not available to avoid excess power consumption – paragraphs 180-184.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuzaki’s computer system to at least perform: acquire, in accordance with the operation received by the switch, a determination result indicating whether the low frequency band standard radio waves are receivable by the receiver; select and execute one of a first processing and at least one second processing that differs from the first processing, wherein the first processing comprises processing to correct the current time clocked by the timer on the basis of the low frequency band standard radio waves received by the receiver, and wherein the at least one second processing comprises processing to correct the current time clocked by the timer on the basis of time information received from the wireless communication device received by the communicator; and in response to the .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US 2018/0004169) in view of Weast (US 2013/0110264).
With regard to claim 2 (depends from claim 1) Matsuzaki does not disclose the claimed: wherein the processor is configured to: determine a duration of the operation from the user received by the switch; and select and execute the one of the first processing and the at least one second processing in accordance with the duration of the operation determined and the determination result indicating whether the low frequency band standard radio waves are receivable by the receiver. 
Weast teaches performing different controls based on the duration of a button press – paragraphs 175, 203. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuzaki’s system to determine a duration of the operation from the user received by the switch; and select and execute the one of the first processing and the at least one second processing in accordance with the duration of the operation determined and the determination result indicating whether the low frequency band standard radio waves are receivable by the receiver, as taught in part by Weast. The reason for doing so would have been to select between reception modes using only a single input thus reducing the need for extra buttons, as taught by Weast. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3-26-21
/SEAN KAYES/Primary Examiner, Art Unit 2844